Exhibit 99.1 March 17, 2014 COMPANY CONTACT : FutureFuel Corp. Lee E. Mikles, President (805) 565-9800 www.futurefuelcorporation.com FutureFuel releases fourth quarter and full year 2013 results Reports net income for 2013 of $74.0million or $1.71 per diluted share, and adjusted EBITDA of $96.7million Conference call begins at 9:00 a.m. Eastern time March18, 2014 CLAYTON, Mo. (March17, 2014) – FutureFuel Corp . (NYSE: FF), a manufacturer of custom and performance chemicals and biofuels, today announced financial results for the year ended December 31, 2013. Fourth Quarter 2013 Financial Highlights (all comparisons are with the fourth quarter of 2012) ● Revenues were $125.6 million, up 68% from $74.6 million ● Adjusted EBITDA was $28.2million, up 373% from $6.0million ● Net income increased to $26.5million, or $0.61 per diluted share, from $6.2million, or $0.15 per diluted share 2013 Financial Highlights (all comparisons are with the year ended December 31, 2012) ● Revenues were $444.9million, up 26.5% from $351.8million ● Adjusted EBITDA was $96.7million, an 84.4% increase from $52.3million ● Net income increased to $74.0million, or $1.71 per diluted share, from $34.3million, or $0.83 per diluted share, increases of 116% and 106%, respectively “FutureFuel enjoyed strong performance in both our chemical and biodiesel business lines. Market conditions combined with superior execution resulted in record revenue and profits for 2013,” said Lee Mikles, FutureFuel president. “We are committed to improve and position our company for future growth both organically as well coupled with strategic acquisitions when appropriate. We strive to be very shareholder aware with our continued dividend policy paired with an exceptionally strong balance sheet.” Key 2013 Corporate Milestones FutureFuel’s year-to-date corporate milestones include: ● The payment of dividends in 2013 totaling $0.69 per common share, including an additional $0.25 per share special dividend ● For the third year in a row, ranked as one of the top 100 small public companies in America by Forbes magazine in October 2013 ● Added to the S&P Small Cap 600 in November 2013 2014 Regular Cash Dividends FutureFuel declared normal quarterly dividends of $0.12 per share for 2014, payable in March, June, September, and December, an increase from $0.11 per share in 2013. 1 Financial Overview and Key Operating Metrics Financial and operating metrics, which include non-GAAP financial measures, include: FutureFuel Corp. Certain Financial and Operating Metrics (Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended December 31, Three Months Ended December 31, Dollar Change % Change Revenues $ $ $ % Income from operations $ $ $ % Net income $ $ $ % Earnings per common share - basic $ $ $ % Earnings per common share – diluted $ $ $ % Capital expenditures (net of customer reimbursements and grants) $ $ $ % Adjusted EBITDA $ $ $ % Cash and cash equivalents and marketable securities $ $ $ % Twelve Months Ended December 31, Twelve Months Ended December 31, Dollar Change % Change Revenues $ $ $ % Income from operations $ $ $ % Net income $ $ $ % Earnings per common share - basic $ $ $ % Earnings per common share – diluted $ $ $ % Capital expenditures (net of customer reimbursements and grants) $ $ $ ) %) Adjusted EBITDA $ 96,745 $ $ 44,271 % Full Year 2013 Financial and Business Summary Revenues for the year ended December31, 2013 were $444.9 million as compared to revenues for the year ended December31, 2012 of $351.8 million, an increase of 26%. Revenues from biofuels increased 48% and accounted for 64% of total revenues in 2012 as compared to 54% in 2012. Revenues from chemicals increased 1% and accounted for 36% of total revenues in 2013 as compared to 46% in 2012. Revenues from the bleach activator and the proprietary herbicide and intermediates are together the most significant components of our chemicals segment revenue base, accounting for 17% of total revenues for the year ended December31, 2013 as compared to 25% for the year ended December31, 2012. These products comprised a smaller percentage of our total revenues in 2013 as revenues from our biofuels segment assumed a larger percentage. Additionally, revenues from the bleach activator and the proprietary herbicide decreased in 2013. This decrease was attributable to reduced volumes for both products in 2013, partially offset by increased per unit sales prices. Revenues from biofuels increased from $191.4 million in 2012 to $283.4 million in 2013. The reinstatement of the $1.00 per gallon federal blenders credit in January 2013 along with the government mandated renewable fuel standard for biodiesel combined to improve the economics of biodiesel in 2013. The blenders credit had expired on December 31, 2011 and was reinstated in January 2013 retroactive to January 1, 2012 and extended through December 31, 2013. 2 Income from operations increased to $90.3 million in 2013 from $46.1 million in 2012. FutureFuel does not report income from operations by segment, but does report segment gross profit. The chemicals segment gross profit increased 12% to $54.7 million in 2013 from $48.7 million in 2012. Operating earnings increased primarily for other custom chemicals with increased sales volumes, a shortfall payment from the graphite anode material in the amount of $2.2 million, and the addition of sales of two new herbicide intermediate chemicals. Partially offsetting these increases was reduced sales of the proprietary herbicide (and intermediates). Biofuels segment gross profit increased to $45.5 million in 2013 from $8.6 million in 2012. As stated above, market conditions were more favorable for biodiesel in 2013 as compared to 2012. When in effect for 2013, this credit was recorded as a reduction in cost of goods sold and distribution expense in our consolidated statement of operations. This credit expired on December 31, 2013. With improved market conditions, our biodiesel profitability increased as a direct result of increased sales volume in 2013 as compared to 2012. In the fourth quarter biodiesel sales volume slowed slightly, as compared to the third quarter of 2013, as the 2013 biodiesel consumption mandate established by the government was largely met early in the quarter. As a result of recently issued technical guidance from the U.S. Internal Revenue Service, we are excluding this benefit from taxable income for the years 2010 through the current year. This change had a significant impact on our provision for income taxes in the fourth quarter of 2013. This benefit reduced our provision for income taxes by $11,633,000, with $7,755,000 related to the years 2010 through 2012, and $3,878,000 related to the current year. This benefit is not expected to recur in the future as the $1 biodiesel blenders tax credit expired on December 31, 2013 and has not been renewed. This change reduced taxable income in each year between 2010 and 2012 and also impacted fiscal 2013. This change is expected to result in a refund from the U.S. Internal Revenue Service for a portion of the amount we have paid for income taxes in prior years. FutureFuel reported net income of $74.0 million, or $1.71 per diluted share, for 2013, compared with net income of $34.3 million, or $0.83 per diluted share, in 2012. Adjusted EBITDA for the 2013 totaled $96.7 million, up from $52.5 million in 2012. Capital Expenditures Capital expenditures were $18.5million in 2013, compared with $9.1million in 2012. This increase was attributable to the completion of certain capital projects undertaken on behalf of certain of our customers. FutureFuel is reimbursed for a portion of these expenditures by certain customers and grants as summarized in the following table. (Dollars in thousands) Twelve Months Ended December 31, Twelve Months Ended December 31, Capital expenditures $ $ Cash received from customers and grants as reimbursement of capital expenditures ) ) Net cash paid for capital expenditures $ $ Cash and Cash Equivalents and Marketable Securities Cash and cash equivalents and marketable securities totaled $190.7 million as of December 31, 2013, compared with $146.5million as of December31, 2012. Conference Call and Webcast A conference call and webcast will be held March18, 2014 beginning at 9:00 a.m. Eastern time (8:00 a.m. Central time). To access the conference call, dial (877) 251-1860 (U.S. and Canada) or (224) 357-2386 (international callers). The webcast will also be available in the investor relations section of the company’s website at www.futurefuelcorporation.com . A replay of the call and webcast will begin approximately two hours after the live call has ended. To access the replay, dial (855) 859-2056 (U.S. and Canada) or (404) 537-3406 (international callers) and enter the conference ID number: 4742090. 3 About FutureFuel FutureFuel is a leading manufacturer of diversified chemical products and biobased products comprised of biofuels and biobased specialty chemical products. In its chemicals business, it manufactures specialty chemicals for specific customers (custom manufacturing) as well as multi-customer specialty chemicals (performance chemicals). Its custom manufacturing product portfolio includes a bleach activator for a major detergent manufacturer, a proprietary herbicide and intermediates for a major life sciences company, and chlorinated polyolefin adhesion promoters and antioxidant precursors for a major chemical company. The performance chemicals product portfolio includes polymer (nylon) modifiers and several small-volume specialty chemicals for diverse applications. In its biofuels segment, the company predominantly produces biodiesel. Visit www.futurefuelcorporation.com for more information on FutureFuel. Forward-Looking Statements This document contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements deal with FutureFuel’s current plans, intentions, beliefs, and expectations, and statements of future economic performance. Statements containing such terms as “believe,” “do not believe,” “plan,” “expect,” “intend,” “estimate,” “anticipate,” and other phrases of similar meaning are considered to contain uncertainty and are forward-looking statements. In addition, from time to time FutureFuel or its representatives have made or will make forward-looking statements orally or in writing. Furthermore, such forward-looking statements may be included in various filings that the company makes with the United States Securities and Exchange Commission (the “SEC”), in press releases, or in oral statements made by or with the approval of one of FutureFuel’s authorized executive officers. These forward-looking statements are subject to certain known and unknown risks and uncertainties, as well as assumptions that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause actual results to differ include, but are not limited to, those set forth under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in FutureFuel’s Form 10-K Annual Report for the year ended December31, 2013 and in its future filings made with the SEC. An investor should not place undue reliance on any forward-looking statements contained in this document which reflect FutureFuel’s management’s opinions only as of their respective dates. Except as required by law, the company undertakes no obligation to revise or publicly release the results of any revisions to forward-looking statements. The risks and uncertainties described in this document and in current and future filings with the SEC are not the only ones FutureFuel faces. New factors emerge from time to time, and it is not possible for the company to predict which will arise. There may be additional risks not presently known to the company or that the company currently believes are immaterial to its business. In addition, FutureFuel cannot assess the impact of each factor on its business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. If any such risks occur, FutureFuel’s business, operating results, liquidity, and financial condition could be materially affected in an adverse manner. An investor should consult any additional disclosures FutureFuel has made or will make in its reports to the SEC on Forms 10-K, 10-Q, and 8-K, and any amendments thereto. All subsequent written and oral forward-looking statements attributable to FutureFuel or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements contained in this document. Non-GAAP Financial Measures In this press release, FutureFuel used adjusted EBITDA as a key operating metric to measure both performance and liquidity. Adjusted EBITDA is a non-GAAP financial measure. Adjusted EBITDA is not a substitute for operating income, net income, or cash flow from operating activities (each as determined in accordance with GAAP), as a measure of performance or liquidity. Adjusted EBITDA has limitations as an analytical tool, and should not be considered in isolation or as a substitute for analysis of results as reported under GAAP. FutureFuel defines adjusted EBITDA as net income before interest, income taxes, depreciation, and amortization expenses, excluding, when applicable, non-cash share-based compensation expense, public offering expenses, acquisition-related transaction costs, purchase accounting adjustments, loss on disposal of property and equipment, gains or losses on derivative instruments, and other non-operating income or expense. Information relating to adjusted EBITDA is provided so that investors have the same data that management employs in assessing the overall operation and liquidity of FutureFuel’s business. FutureFuel’s calculation of adjusted EBITDA may be different from similarly titled measures used by other companies; therefore, the results of its calculation are not necessarily comparable to the results of other companies. 4 Adjusted EBITDA allows FutureFuel’s chief operating decision makers to assess the performance and liquidity of FutureFuel’s business on a consolidated basis to assess the ability of its operating segments to produce operating cash flow to fund working capital needs, to fund capital expenditures, and to pay dividends. In particular, FutureFuel management believes that adjusted EBITDA permits a comparative assessment of FutureFuel’s operating performance and liquidity, relative to a performance and liquidity based on GAAP results, while isolating the effects of depreciation and amortization, which may vary among its operating segments without any correlation to their underlying operating performance, and of non-cash stock-based compensation expense, which is a non-cash expense that varies widely among similar companies, and gains and losses on derivative instruments, whose immediate recognition can cause net income to be volatile from quarter to quarter due to the timing of the valuation change in the derivative instruments relative to the sale of biofuel. A table included in this earnings release reconciles adjusted EBITDA with net income, the most directly comparable GAAP performance financial measure, and a table reconciles adjusted EBITDA with cash flows from operations, the most directly comparable GAAP liquidity financial measure. 5 FutureFuel Corp. Condensed Consolidated Balance Sheets (Dollars in thousands) (Unaudited) December 31, December 31, Assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $0 and $0, respectively Inventory Marketable securities Other current assets Total current assets Property, plant and equipment, net Other assets Total noncurrent assets Total Assets $ $ Liabilities and Stockholders’ Equity Accounts payable $ $ Other current liabilities Total current liabilities Deferred revenue – long-term Other noncurrent liabilities Total noncurrent liabilities Total liabilities Commitments and contingencies Preferred stock, $0.0001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 75,000,000 shares authorized, 41,739,569 and 41,308,446 issued and outstanding as of December 31, 2012 and 2011, respectively 4 4 Accumulated other comprehensive income Additional paid in capital Retained earnings Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ 1 FutureFuel Corp. Condensed Consolidated Statements of Operations and Comprehensive Income (Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended December 31, Revenues $ $ Cost of goods sold and distribution Gross profit Selling, general and administrative expenses Research and development expenses Income from operations Other income/(expense) Income before income taxes Provision for income taxes ) Net income $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Comprehensive Income Net income $ $ Other comprehensive income/(loss) from unrealized gains and losses on available-for-sale securities, net of tax of $868 in 2013 and of $(1,610) in 2012 1,389 ) Comprehensive income $ $ 2 Twelve Months Ended December 31, Revenues $ $ Cost of goods sold and distribution Gross profit $ $ Selling, general and administrative expenses Research and development expenses Income from operations Other income Income before income taxes Provision for income taxes Net income $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Comprehensive Income Net income $ $ Other comprehensive income from unrealized gains on available-for-sale securities, net of tax of $3,018 and $494 in 2013 and 2012, respectively Comprehensive income $ $ 3 FutureFuel Corp. Consolidated Statements of Cash Flows (Dollars in thousands) (Unaudited) Twelve Months Ended
